Citation Nr: 0033854	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
PTSD and assigned a 30 percent evaluation, effective October 
27, 1997.

In April 1999, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.

In July 2000, the RO granted a 70 percent evaluation for 
PTSD, effective October 27, 1997.

In the August 2000 notification letter of the July 2000 
rating decision, the RO informed the veteran that he met the 
schedular requirement for consideration of a total disability 
rating for compensation purposes on the basis of individual 
unemployability and attached an application for the veteran 
to apply for such benefits, if he wished.  In the November 
2000 informal hearing presentation, the veteran's 
representative asserted that the Board should address the 
issue of individual unemployability and resolve it in favor 
of the veteran.  As such claim has been neither procedurally 
prepared nor certified for appellate review, it would be 
premature for the Board to adjudicate such claim.  Therefore, 
it is referring the issue of a total disability rating for 
compensation purposes on the basis of individual 
unemployability to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).



FINDING OF FACT

PTSD is manifested by unemployability, delusions, danger of 
hurting self or others, and impairment in thought processes.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA outpatient treatment reports dated from March 1997 to 
April 1997 show the veteran was participating in group 
therapy related to PTSD.  

The veteran filed his claim for service connection for PTSD 
in October 1997.

A February 1998 VA social and industrial survey report shows 
the veteran reported that he would "putter" around the 
house all day and had no social network.  He stated he did 
not trust anyone but his wife.  The veteran described his 
sleep as not restful and that it would come in two-hour 
intervals.  He stated he had nightmares, traumatic episodes, 
and intrusive thoughts.  He noted that he was in a constant 
state of deep rage and despised being away from home.  The VA 
social worker stated that when she asked the veteran what his 
future might bring to him, he responded with that it was 
futile to even hope for a bright future.

A March 1998 VA psychiatric evaluation report shows the 
veteran reported he experienced flashbacks, but noted that 
they occurred approximately three times a year.  He stated he 
would sometimes lose awareness of the present and feel as if 
he was in Vietnam.  The veteran described having nightmares, 
night sweats, and daily intrusive thoughts.  He stated the 
night sweats occurred two times per week.  The veteran stated 
he was a light sleeper and had difficulty going to sleep.  He 
reported that he was very aware of what was going on around 
him.  The examiner noted that the veteran reacted to noises 
that occurred outside of the room during the interview.  The 
veteran described himself as emotionally numb, as he would 
did not have much of an emotional reaction when he would see 
someone hurt or injured.  He stated this occurred more with 
people he did not know.  He stated he was socially isolative 
and was suspicious and mistrustful of others.  The veteran 
stated that he would leave his property only for medical 
appointments, grocery shopping, and other miscellaneous 
tasks.

The veteran reported he had trouble with anger in that he 
would get angry easily.  He stated he would generally not 
attack when he was angry, but would escape from a situation 
because he was afraid of what he could do if he actually 
allowed himself to attack.  The veteran stated he slept with 
a loaded weapon in his bedroom.  He noted he had transient 
suicidal thoughts, but not at the time of the examination.  
He admitted to having homicidal ideations but had never acted 
on these thoughts or had any intentions of doing such.  The 
veteran denied hallucinations and delusions.

The examiner stated the veteran's mood and attitude were 
somewhat guarded, but that he was not hostile, and was 
generally cooperative.  He noted that he did not see any 
problem with attention and concentration, as the interview 
was four hours long and the veteran was able to stay with it 
"fairly solidly" throughout that time period.  The examiner 
noted that the veteran complained of short-term memory 
problems.  He stated the veteran underwent psychomotor 
testing and that the elevations on avoidant and asocial 
personality characteristics were consistent with his social 
isolation.

The examiner entered diagnoses of chronic PTSD, major 
depressive disorder, and social phobia.  He noted that the 
veteran had attempted to get work but had been unable to do 
so.

In February 1999, the veteran's spouse submitted a statement, 
stating that her husband was worse than the 30 percent 
evaluation that had been assigned to his PTSD symptomatology.  
She stated that the veteran was unreliable when it came to 
taking his prescription medications, and that she would have 
to constantly remind him.  The veteran's spouse noted that 
she would have to follow him when he attempted to do 
household chores because he would lose his concentration and 
forget to complete the tasks.  She stated that the veteran 
felt that someone was stalking him to get revenge on him for 
the acts he committed in Vietnam.  She stated the veteran 
left the house only for his PTSD therapy and medical 
appointments.  

In April 1999, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.  The veteran 
stated he felt that the March 1998 psychiatric evaluation was 
not accurate and did not cover all the issues.  The veteran's 
spouse stated that the veteran's impairment related to social 
and occupational functioning was far worse than the 
30 percent evaluation contemplated.  She felt that the 
veteran's social and occupational functioning was "almost 
nil."  The veteran's spouse stated the veteran was 
antisocial and that he did not get along with others.  

The veteran testified he had quit jobs because he could not 
deal with the anger he felt.  He admitted having homicidal 
tendencies from time to time, which was why he chose to stay 
away from people.  The veteran discussed his various jobs and 
why he left each job.  His reasons were usually based upon 
his lack of being able to get along with others.  

The veteran stated he had two friends, which he stated was 
through the PTSD counseling he was receiving through VA.  He 
noted that there was one couple that he and his wife had 
become friends with but that that was the extent of their 
social life.  The veteran described an average day for him as 
consisting of doing chores around the house.  He stated he 
rarely went to town unless it was "absolutely necessary."

The veteran testified he felt he was much higher than 
30 percent disabling.  He stated he was afraid of hurting 
himself and others, but more afraid of hurting himself.  He 
noted he was terrible at personal hygiene.  The veteran 
stated he would lose track of time and not know what day of 
the week it was and would lose his train of thought.  He 
stated he did not think he had obsessional rituals, but had 
continuous panic or depression affecting his ability to 
function independently.  The veteran noted he was unable to 
cope with stressful situations and that his ability to 
establish and maintain friendships was poor.  He stated he 
felt he fit at least within the 70 percent evaluation, but 
that he qualified for the 100 percent evaluation.

At the time of the hearing, the veteran submitted a 
statement.  In the statement, he stated Vietnam had totally 
changed him.  He stated he felt secure on his 10-acre piece 
of land and would leave it only for doctor appointments and 
necessary errands.  The veteran stated he had more frequent 
nightmares connected to combat, heightened hypervigilance, 
loss of restful sleep, was easily ignited, and intrusive 
thoughts.  He described living his life as a recluse.  

A May 1999 VA psychiatric evaluation report shows the veteran 
reported having flashbacks, intrusive thoughts, 
hypervigilance, exaggerated startle response, nightmares, and 
night sweats.  He stated that he did not involve himself with 
people other than his family and some very close friends.  
The veteran described himself as being mistrustful of others.  
He noted that he does not like to go anywhere because he 
could not take dealing with people anymore.  The veteran 
reported he slept with loaded weapons in his bedroom.  He 
stated he experienced psychological and physical distress 
secondary to anything that might remind him of the traumatic 
events.  When asked about his sense of the future, he said he 
did not see much, as he felt it was just a matter of existing 
from day to day.  The veteran admitted to occasional suicidal 
ideation, and that the only thing that kept him from 
following through on it was his family.  He reported 
homicidal ideation and described having feelings of killing 
things and people.  When asked about delusions, the veteran 
denied such, but stated that he felt he was part of some 
secret study group that was being done on Vietnam vets.  He 
stated he felt that people were keeping track of him through 
his medical records and that some people were watching him 
constantly.  The veteran stated he had had some sebaceous 
cysts removed in the past and had suspected that perhaps some 
transmitters were implanted inside of him.

The examiner stated the veteran's personal hygiene was pretty 
good.  He described the veteran's attitude as anxious, 
guarded, and somewhat suspicious.  The examiner stated the 
veteran was cooperative and answered the questions he asked.  
Thought content was normal with the possible exception of 
that delusional material described above.  There were no 
psychotic symptoms noted during the interview.  The examiner 
stated the veteran was oriented times three.  His short-term 
memory seemed to be poor and long-term memory seemed to be 
fairly good.  Insight and judgment were fair since he had 
gotten into the PTSD group.  The examiner stated that 
psychological testing was done.  He stated the veteran got 
the maximum score on psychotic delusions, and noted that this 
was an individual that seemed to have difficulty 
distinguishing between what was real and what was not real.

The examiner entered a diagnosis of PTSD, stating that it was 
both chronic and severe.  He noted that a secondary and 
tertiary diagnosis was not needed, as the other diagnoses 
shown in the March 1998 evaluation report were subsumed under 
the umbrella of the PTSD diagnosis.  The examiner stated the 
veteran had problems related to the social environment; 
specifically inadequate social support.  He stated that the 
veteran was both unemployed and unemployable.  He entered a 
Global Assessment of Functioning (GAF) score of 45 at the 
current  time.

VA outpatient treatment reports, dated from December 1998 to 
June 2000, show that the veteran was undergoing group therapy 
for his PTSD.

II.  Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).

The rating criteria and the applicable ratings for PTSD are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
100 percent evaluation for PTSD.  The veteran has been shown 
to have persistent delusions of thinking he is being watched.  
He reported that he thought something might have been 
implanted in him when he underwent removal of a cyst.  He has 
stated that he is reclusive in part due to his fear of what 
he might do to others if he gets angry.  The veteran has 
alleged he has thought about suicide, but because of his 
family, he would not act on it.  He asserts he has become 
disoriented to time and place if he does not pay attention as 
to what day it is.  The veteran has stated he sleeps with a 
loaded weapon.  The veteran's spouse has stated that the 
veteran is constantly forgetting to take his prescription 
medication and that she has to remind him.  She has stated 
that if he starts a project, she will have to watch him, as 
he forgets to finish it.

At the April 1999 hearing, the veteran stated he had 
continuous panic attacks and could not deal with stress.  He 
stated he could not work and could not maintain friendships, 
as he had no tolerance to be around others, other than his 
family and a couple of close friends.  The veteran testified 
that he had fits of violence, which was why he avoided being 
around people and avoided leaving his house except for 
doctor's appointments and other necessary errands.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2000) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  The Board finds that the veteran has 
symptoms that are contemplated by both the 70 percent and the 
100 percent evaluations.  Therefore, the Board has determined 
that the veteran would be more appropriately evaluated as 100 
percent disabling for his PTSD symptoms.

This determination is supported by the GAF score assigned of 
45 at the May 1999 psychiatric evaluation.  Although the GAF 
score does not fit neatly into the rating criteria, the GAF 
score is evidence which the Court has noted the importance of 
in evaluating a mental disorder.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF 
score of between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Id.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (discussing a GAF score of 50).  The examiner who 
entered the GAF score stated the veteran was unemployable, 
which establishes that he is totally occupationally impaired.

The Board is aware that not all of the evidence supports the 
100 percent evaluation, as the veteran testified at his 
hearing that he was not totally occupationally and socially 
impaired (transcript at page 8).  The examiners have 
described him as being oriented at the time of the 
evaluations and cooperative.  His personal hygiene has been 
noted to be good.  Regardless, the Board finds that the 
record reflects that the veteran is totally occupationally 
impaired and almost totally socially impaired.  VA is under 
an obligation to balance all the evidence during the appeal 
period and finds that the preponderance of the evidence 
reveals that the veteran's PTSD symptoms are totally 
disabling, and thus supports a 100 percent evaluation.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 

